Exhibit 10.7

confidential

 

LOGO [g348104g75b18.jpg]

March 7, 2011

By Hand and Email

Deirdre FitzGerald

c/o The Talbots, Inc.

One Talbots Drive

Hingham, MA 02043

Dear Deirdre,

On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”), we are pleased to offer you the position of Senior Vice President,
Merchandising Apparel, in accordance with the following:

Base Salary, Benefits and Perquisites

 

•  

Your initial salary will be at the rate of $325,000 per annum (effective as of
October 17, 2010). Your salary will be paid to you on a bi-weekly basis. Your
first review for a possible salary increase based on demonstrated job
performance will be scheduled for FY 2011 and annually thereafter.

 

•  

You are eligible to participate in the Company’s medical and dental benefit
plans currently in effect and generally available at the time to Talbots senior
vice presidents, subject to plan terms and eligibility conditions. You are also
eligible to participate in all other benefit plans currently in effect and
generally available at the time to Talbots senior vice presidents, subject to
plan terms and eligibility conditions. Plans are subject to modification or
termination by the Company in its discretion. You will continue to accrue paid
time off on a weekly basis throughout the year at a rate of 3.08 hours per week.
You will also be eligible for all perquisites at a level commensurate with the
senior vice president level at Talbots, as in effect from time to time.
Perquisites will not be grossed up for taxes.

 

•  

You will assume the position and title of Senior Vice President, Merchandising
Apparel, effective as of October 17, 2010.

 

LOGO [g348104g60h44.jpg]

confidential



--------------------------------------------------------------------------------

confidential

Annual Incentive Award Opportunity

 

•  

You will be eligible for participation in any annual incentive plan of the
Company as may be in effect from time to time. Effective as of October 17, 2010,
your target award opportunity under any annual incentive plan of the Company
will be increased from 30% to 50% of your base salary. Any annual incentive
award opportunity for which you may be eligible for fiscal 2010 will be based on
your full year of service with the Company, and the amount of any such award
would be determined using your former 30% target award opportunity (and former
base salary rate) for that portion of fiscal 2010 during which you served in
your former role as Vice President, Merchandising and your new 50% target award
opportunity (and new base salary rate) for the balance of fiscal 2010.

Equity Compensation

 

•  

You will be eligible to receive such equity incentive compensation as may be
awarded from time to time by the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) pursuant to The Talbots, Inc. 2003
Executive Stock Based Incentive Plan as same may be amended or superseded from
time to time (“Equity Plan”). All incentive awards granted to you will be
subject to the terms of the Equity Plan.

 

•  

Contingent upon approval by the Compensation Committee, in connection with your
promotion to this position, you will be awarded a one-time restricted stock
award of 4,000 shares of Common Stock of the Company, $0.01 par value per share
(“Common Stock”) pursuant to and subject to the terms and conditions of a
Restricted Stock Award Agreement to be executed by the Company and you.
Contingent upon approval by the Compensation Committee, this restricted stock
award will be effective on the later of October 17, 2010 and the effective date
of the Compensation Committee’s approval, and subject to the terms of the
Restricted Stock Award Agreement, will vest over a three-year period as follows:
one-third on the first anniversary of the effective date of grant; one-third on
the second anniversary of the effective date of grant; and one-third on the
third anniversary of the effective date of grant.

 

•  

You understand and agree that the number and timing of any future equity awards
to you will be subject to Compensation Committee’s sole discretion.

Severance

 

•  

It is understood and agreed that either you or Talbots may terminate the
employment relationship at any time and for any reason upon giving five days’
prior written notice. Your eligibility for severance benefits will be pursuant
to and subject to the terms and conditions of the Severance Agreement being
executed between you and the Company at the same time and attached hereto as
Exhibit A (the “Severance Agreement”). Subject to the terms and conditions of
such Severance Agreement, in the event of a termination of your employment by
the Company without Cause (as defined in the Severance Agreement) or by you for
Good Reason (as defined in the Severance Agreement), you would be entitled to
receive 1.0 times your annual base salary and 12 months benefits continuation,
subject to the Company’s receipt of a release and waiver as required by the
Severance Agreement.

confidential



--------------------------------------------------------------------------------

confidential

Restrictive Covenants

 

•  

Confidentiality. You agree that you will not, at any time during or following
your employment, directly or indirectly, without the express prior written
consent of the Company, disclose or use any Confidential Information of the
Company. “Confidential Information” will include all information concerning the
Company or any parent, subsidiary, affiliate, employee, customer or supplier or
other business associate of the Company or any affiliate (including but not
limited to any trade secrets or other confidential, proprietary or private
matters), which has been or is received by you or in your possession whether
from the Company or from any parent, subsidiary, affiliate or customer or
supplier or other business associate of the Company or otherwise, or developed
by you during the term of your employment, and which is not known or generally
available to the public.

 

•  

Non-Disparagement. You agree that, for a period of one year after termination or
cessation of your employment for any reason, you will not take action or make
any statement, written or oral, which is intended to materially disparage the
Company or its business. Notwithstanding anything to the contrary contained
herein or in the Severance Agreement, neither this provision nor the same
provision in the Severance Agreement shall apply to accurate statements by you
in your prosecution or defense of any action or proceeding by or against the
Company in any court or other tribunal of competent jurisdiction, including
arbitration and mediation, nor shall it apply to accurate statements by you in
any testimony given pursuant to subpoena or other process issued by a court or
other tribunal of competent jurisdiction.

 

•  

Non-Solicitation. You agree that, for a period of one year after the termination
or cessation of your employment for any reason, you will not directly or
indirectly solicit, attempt to hire, or hire any employee of the Company (or any
person who may have been employed by the Company during the last year of your
employment with the Company), or actively assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to terminate his or her employment with the Company.

 

•  

Non-Competition. You agree that throughout your employment, and for a period of
12 months after termination or cessation of employment for any reason, you will
not work directly or indirectly in any capacity or perform any services
(including as an officer, director, employee, agent, advisor, in any consulting
capacity or as an independent contractor) for any person, partnership, division,
corporation or other entity in any business in competition with the principal
businesses carried on by the Company in any jurisdiction in which the Company
actively conducts business (herein, “the Business Competitors”), including for
illustrative purposes only and not limited to, Ann Taylor, Gap Inc., Chico’s
FAS, J. Crew, J. Jill, Coldwater Creek, Polo Ralph Lauren, Phillips-Van Heusen
Corporation, Liz Claiborne, Inc., Coach, Inc., the Limited Brands Incorporated
or Nordstroms (or any of their affiliated brands, subsidiaries or successors)
(herein, the “Named Competitors”). In the event Talbots terminates your
employment for Cause and you are not entitled to severance

confidential



--------------------------------------------------------------------------------

confidential

 

  under the Severance Agreement or any other or successor severance agreement or
arrangement to which you are then covered, this 12-month non-competition
restriction shall continue in effect without any payment of severance with
respect to the Named Competitors, but, with respect to any other Business
Competitor, only for as long as Talbots elects to continue to pay you (in
accordance with its then current payroll practices and up to a maximum period of
12 months) at a rate equal to your base salary in effect at the time of
termination.

Your engaging in the following activities will not be deemed to be in violation
of your non-competition restriction: (i) investment banking; (ii) passive
ownership of less than 2% of any class of securities of a company; and
(iii) engaging or participating solely in a noncompetitive business of an entity
which also separately operates a business which is a Business Competitor or a
Named Competitor.

 

•  

You acknowledge, with the advice of legal counsel, that you understand the
foregoing non-competition agreement and other restrictive covenants, that they
are binding and enforceable against you and that these provisions are fair,
reasonable, and necessary for the protection of the Company’s business.

 

•  

In addition to all other rights and remedies of the Company under this offer
letter or otherwise, upon any breach of any of the restrictive covenants
outlined above, which is not cured within 10 calendar days following written
notice to you from the Company, such notice to be provided in the same manner as
set forth in Paragraph 6(h) of the Severance Agreement, the Company will have
the right to terminate any severance payment and benefits provided pursuant to
this offer letter (including all related agreements) or any other or successor
severance agreement covering you and the Company will also have the right to
recover any severance payment and benefits previously paid under this offer
letter or such other related agreements or any other or successor severance
agreement covering you.

Arbitration; Mediation

 

•  

Any dispute, controversy or claim between the parties arising out of or relating
to this offer letter or all related agreements referenced herein, will be
settled by arbitration conducted in The Commonwealth of Massachusetts (before a
single arbitrator who shall be a former federal or state court judge), in
accordance with the Commercial Rules of the American Arbitration Association
then in force, and each party shall bear their own expenses including attorneys’
fees; provided, however, you acknowledge that in the event of a violation of the
restrictive covenants set forth above, the Company would suffer irreparable
damages and will be entitled to obtain from a state or federal court in The
Commonwealth of Massachusetts or a federal or state court of any other state or
jurisdiction, temporary, preliminary or permanent injunctive relief (without the
necessity of posting any bond or other security), which rights will be in
addition to any other rights or remedies to which it may be entitled. You hereby
irrevocably consent to the exclusive jurisdiction of any federal court or state
court located in The Commonwealth of Massachusetts, and you hereby agree that
process in any suit, action or proceeding may be served anywhere in the world in
the same manner as provided for notices to a party as provided in the Severance
Agreement. Moreover, nothing in this provision prevents you from filing,
cooperating with, or participating in any proceeding

confidential



--------------------------------------------------------------------------------

confidential

 

  before the EEOC or a state Fair Employment Practices Agency relating to
discrimination or bias (except that you acknowledge that you may not recover any
monetary benefits in connection with any such proceeding). The decision of the
arbitrator conducting any such arbitration proceedings will be in writing, will
set forth the basis therefor and such arbitrator’s decision or award will be
final and binding upon the Company and you. The Company and you will abide by
all awards rendered in such arbitration proceedings, and all such awards may be
enforced and executed upon in any court having jurisdiction over the party
against whom or which enforcement of such award is sought. Notwithstanding the
foregoing, the Company and you agree that, prior to submitting a dispute under
this offer letter to arbitration, the parties agree to submit, for a period of
sixty (60) days, to voluntary mediation before a jointly selected neutral third
party mediator under the auspices of JAMS, Boston, Massachusetts, Resolution
Center (or any successor location), pursuant to the procedures of JAMS
International Mediation Rules conducted in The Commonwealth of Massachusetts
(however, such mediation or obligation to mediate will not suspend or otherwise
delay any termination or other action of the Company or affect the Company’s
other rights).

Taxes

 

•  

Notwithstanding anything to the contrary in this offer letter or the related
agreements referenced herein or in any other severance agreement or severance
arrangement between you and the Company (for purposes of this subsection, all
collectively referred to as the “agreements”), it is the intention of the
parties that each of such agreements comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any regulations or other
guidance issued thereunder, and the agreements and the payments of any benefits
thereunder will be operated and administered accordingly. Specifically, but not
by limitation, you agree that if, at the time of termination of employment, you
are considered to be a specified employee, as defined in Section 409A of the
Code (and as determined as of December 31 preceding your termination of
employment, unless your termination of employment occurs prior to April 1, in
which case the determination will be made as of the second preceding
December 31), then some or all of such payments to be made under the agreements
as a result of your termination of employment may be deferred until the first
business day following the date that is 6 months following such termination of
employment, except to the extent such payments are exempt from Section 409A of
the Code by virtue of the short-term deferral rule under Treas. Reg. Sec.
1.409A-1(b)(4) and/or the severance pay exception under Treas. Reg. Sec.
1.409A-l(b)(9)(iii). Upon expiration of such 6 month period (or, if earlier,
your death), any payments so withheld will be distributed to you, with a payment
of interest thereon credited at a rate of prime plus 1% (with such prime rate to
be determined as of the actual payment date). Notwithstanding anything contained
in this agreement to the contrary, the Company acknowledges that, for purposes
of Section 409A of the Code, each and every payment made under this agreement
shall be deemed a separate payment and not a series of payments. Further, it is
acknowledged that references to “termination of employment” and similar terms
used in this agreement are intended to refer to “separation from service” within
the meaning of Section 409A of the Code to the extent necessary to comply with
Section 409A.

confidential



--------------------------------------------------------------------------------

confidential

Release and Waiver

 

•  

The Company’s obligation to make the payments and provide the benefits to you
under or in connection with this offer letter or the related agreements
referenced herein, or under any other severance agreement or severance
arrangement will be conditioned upon and subject to your delivery to the Company
of an executed release (which will be effective when such release is no longer
subject to revocation) of any and all claims against the Company, its parent
entities, affiliates, employee benefit plans and fiduciaries (to the extent
permissible under ERISA), and their respective officers, employees, directors,
agents and representatives satisfactory in form and content to the Company’s
counsel.

Miscellaneous

 

•  

This offer letter together with all related agreements referenced herein
(collectively, the “Documents”) constitute the entire understanding between you
and the Company and cannot be modified, altered or waived unless it is done in a
writing signed by both you and the Company. If there is any conflict between the
terms of these Documents and any other document related to your employment, the
terms of these Documents will control. This offer letter is governed by the laws
of The Commonwealth of Massachusetts (other than its rules for conflicts of
laws). This agreement is personal in nature to the Company and your rights and
obligations under this agreement may not be assigned by you. This agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives and heirs).

 

•  

It is the intention of the parties that the provisions of this offer letter will
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, will not render unenforceable or impair the
remainder of this offer letter. Accordingly, if any provision of this offer
letter will be determined to be invalid or unenforceable, either in whole or in
part, this offer letter will be deemed amended to delete or modify, as
necessary, the offending provisions and to alter the balance of this offer
letter in order to render the same valid and enforceable to the fullest extent
permissible.

 

•  

You represent that the information (written or oral) provided to the Company by
you or your representatives in connection with obtaining employment or in
connection with your former employments, work history, circumstances of leaving
your former employments and educational background is true and complete.

 

•  

If you wish to accept our offer as outlined above, please sign and return this
letter to me. The enclosed copy is for your records.

confidential



--------------------------------------------------------------------------------

confidential

Deirdre, we are thrilled that you have accepted this new role at Talbots and we
are confident that you will continue to contribute to the Company’s success!

 

Very truly yours,

/s/ Ruthanne Russell

Ruthanne Russell Senior Vice President, Human Resources Accepted and agreed this
7th day of March 2011

/s/ Deirdre FitzGerald

Deirdre FitzGerald

confidential



--------------------------------------------------------------------------------

confidential

Exhibit A

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made as of October 17, 2010
between The Talbots, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), and Deirdre FitzGerald (the “Executive”). This
Agreement sets forth the agreement of the parties relating to the severance
arrangements for the Executive under certain circumstances. Capitalized terms
used in this Agreement are defined in Section 7 hereof.

 

  1. Severance Pay and Associated Benefits Upon a Qualified Termination.

(a) Severance Benefits. In the event of a Qualified Termination, and subject to
the terms of this Agreement, the Company will provide to the Executive the
payments and benefits described in this Section 1 (collectively, the “Severance
Benefits”).

(b) Severance Pay. Subject to the terms of this Agreement, in the event of a
Qualified Termination, the Company will pay to the Executive severance pay in
the gross amount equal to 1.0 times the Executive’s annual base salary in effect
immediately prior to such termination (the “Severance Payment”), payable in
equal installments in accordance with normal Company payroll practices over a 12
month period beginning immediately following the Termination Date (the
“Severance Period”), subject to Sections 1(g) and 2 below.

(c) Benefits Continuation. Subject to the terms of this Agreement, upon any such
Qualified Termination, the Company will also arrange for the Executive to
continue to participate (through COBRA or otherwise), on substantially the same
terms and conditions as in effect for the Executive (including any required
employee contribution) immediately prior to such termination, in the medical and
dental programs provided to the Executive immediately prior to such termination
until the earlier of (i) the end of the Severance Period, or (ii) such time as
the Executive is eligible to be covered by comparable benefits of a subsequent
employer. The Executive agrees to notify the Company promptly if and when the
Executive begins employment with another employer and if and when the Executive
becomes eligible to participate in any benefit or other welfare plans, programs
or arrangements of another employer. Executive agrees that any personal benefits
provided by the Company to the Executive immediately prior to such termination
will cease as of the Termination Date. Nothing herein shall be deemed to
prohibit the Company from amending, modifying or terminating any of its benefits
programs at any time.

(d) Retirement Benefits. Nothing in this Agreement will modify or otherwise
limit any of the Executive’s rights and benefits as may exist under the terms of
any qualified, nonqualified or supplemental retirement, 401 (k), savings or
deferred compensation plans of the Company (excluding any severance or severance
compensation plans) (“Retirement Plans”), nor will any benefits or amounts
payable under any such Retirement Plans reduce or offset any Severance Benefits
afforded to the Executive under this Agreement.

confidential



--------------------------------------------------------------------------------

confidential

(e) Equity Awards. The Executive agrees that until the expiration of 6 months
from the Termination Date, the Executive will not engage in the purchase or sale
of the Company’s common stock (including without limitation any “cashless
exercise” of any stock options involving the sale of any Company common stock as
part of such option exercise) during any trading window “blackout” or “quiet
period” applicable to management level employees (“Quiet Period”); provided that
in no event shall the Executive be prohibited from making a purchase or sale of
the Company’s stock or exercising stock options for the Company’s stock if such
sale, purchase or exercise is made pursuant to a written plan for trading
securities within the meaning of Rule 10b5-l under the Securities Exchange Act
of 1934, as amended (a “10b5-l Trading Plan”), and such 10b5-1 Trading Plan is
consistent with the Company’s insider trading policy and has been approved by
the Company. The Executive acknowledges that the Company reserves the right to
modify the Quiet Period from time to time in its sole and absolute discretion.
The Company will provide the Executive with notice of Quiet Periods and changes
thereto at the time it provides such notice to the Company’s management level
employees. In addition, the Executive agrees to notify the Company’s General
Counsel prior to exercising any options or trading in the Company’s common stock
within such 6 month period following the Termination Date to ascertain whether
such transaction would violate any Quiet Period covered by this subsection (e).

(f) Withholdings. The Company may deduct from the Executive’s Severance Payment
and any other payments otherwise due to the Executive, such withholding taxes
and similar governmental payments and charges as may be required.

(g) Timing for Payment; Section 409A Restrictions. Notwithstanding anything in
this Agreement to the contrary, it is the intention of the parties that this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and any regulations or other guidance issued thereunder,
and this Agreement and the payments of any benefits hereunder will be operated
and administered accordingly. Specifically, but not by limitation, the Executive
agrees that if, at the time of termination of employment, the Executive is
considered to be a specified employee, as defined in Section 409A of the Code
(and as determined as of December 31 preceding the Executive’s termination of
employment, unless the Executive’s termination of employment occurs prior to
April 1, in which case the determination will be made as of the second preceding
December 31), then some or all of such payments to be made under this Agreement
as a result of the Executive’s termination of employment may be deferred until
the first business day following the date that is 6 months following such
termination of employment, if and to the extent the delay in such payments is
necessary in order to comply with the requirements of Section 409A of the Code,
except to the extent such payments are exempt from Section 409A of the Code by
virtue of the short-term deferral rule under Treas. Reg. Sec. 1.409A-1(b)(4)
and/or the severance pay exception under Treas. Reg. Sec. 1.409A-l(b)(9)(iii).
Upon expiration of such 6 month period (or, if earlier, the Executive’s death),
any payments so withheld from the Executive hereunder will be distributed to the
Executive, with a payment of interest thereon credited at a rate of prime plus
1% (with such prime rate to be determined as of the actual payment date).
Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges that, for purposes of Section 409A of the Code, each and
every payment made under this Agreement shall be deemed a separate payment and
not a series of payments. Further, it is acknowledged that references to
“termination of employment” and similar terms used in this Agreement are
intended to refer to“separation from service” within the meaning of Section 409A
of the Code to the extent necessary to comply with Section 409A.

confidential



--------------------------------------------------------------------------------

confidential

 

  2. Release and Waiver.

The Company’s obligation to make the payments and provide the benefits to the
Executive as set forth in Section 1 above will be conditioned upon and subject
to the Executive having delivered to the Company an executed full and
unconditional release (which will be effective when such release is no longer
subject to revocation) of any and all claims against the Company, its parent
entities, affiliates, employee benefit plans and fiduciaries (to the extent
permissible under ERISA), and their respective officers, employees, directors,
agents and representatives satisfactory in form and content to the Company’s
counsel. In the event that the Severance Payment is determined to be payable to
the Executive under Section 1 (b) above, and if the period during which the
Executive is entitled to consider the general release (and to revoke the
release, if applicable) spans two calendar years, then the first installment of
the Severance Payment that otherwise would have been payable during the first
calendar year will in no case be made until the later of (i) the end of the
revocation period (assuming that the Executive does not revoke), or (ii) the
first business day of the second calendar year (regardless of whether the
Executive used the full time period allowed for consideration), all as required
for purposes of Section 409A.

 

  3. Cooperation.

In connection with a Qualified Termination or any other termination of the
Executive’s employment, the Executive agrees to reasonably cooperate with the
Company prior to and in the 60 day period immediately following the Termination
Date, subject to the Executive’s other commitments, in promptly transitioning
the Executive’s duties and activities within the Company to the person or
persons designated by the Company to receive them.

 

  4. Nondisparagement; Non-Solicitation; Confidentiality.

(a) Nondisparagement. In connection with a Qualified Termination or any other
termination of the Executive’s employment, Executive agrees not to take action
or make any statement, written or oral, in the 1 year period following the
Termination Date which is intended to materially disparage the Company or its
business.

(b) Non-Solicitation. The Executive agrees that, during the 1 year period
following a Qualified Termination or any other termination of the Executive’s
employment, the Executive will not directly or indirectly solicit, attempt to
hire, or hire any employee of the Company (or any person who may have been
employed by the Company during the last year of the term of the Executive’s
employment with the Company), or actively assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to terminate his or her employment with the Company.

(c) Confidentiality. The Executive will not in any manner following a Qualified
Termination or any other termination of the Executive’s employment, directly or
indirectly, without the express prior written consent of the Company, disclose
or use any

confidential



--------------------------------------------------------------------------------

confidential

Confidential Information of the Company. “Confidential Information” will include
all information concerning the Company or any parent, subsidiary, affiliate,
employee, customer or supplier or other business associate of the Company or any
affiliate (including but not limited to any trade secrets or other confidential,
proprietary or private matters), which has been or is received by the Executive
from the Company, or from any parent, subsidiary, affiliate or customer or
supplier or other business associate of the Company, or is otherwise in the
possession of the Executive and which is not known or generally available to the
public.

 

  5. Remedies.

The Executive acknowledges and affirms that money damages cannot adequately
compensate the Company for any breach by the Executive of Section 4 of this
Agreement and that the Company is entitled to equitable relief (without posting
any bond) in any federal or state court in Massachusetts or other court of
competent jurisdiction to prevent or otherwise restrain any actual or threatened
breach of the provisions of said Section and/or compel specific performance of,
or other compliance with, the terms thereof.

 

  6. Miscellaneous.

(a) At-Will Employment. This Agreement is not a contract to employ the Executive
for a definite time period, and is not intended to be and does not constitute a
contract or part of a contractual agreement for continued employment, either
express or implied, between the Company and the Executive, it being acknowledged
that the Executive’s employment is “at will” and that either the Executive or
the Company may terminate the employment relationship at any time, for any or no
reason, with or without Cause and with or without prior notice, but subject to
the Executive’s rights to Severance Benefits under the terms provided hereunder.

(b) Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees). This Agreement is personal in nature
and the rights and obligations of the Executive under this Agreement shall not
be assigned or transferred by the Executive.

(c) Attorneys Fees. Each party shall bear his or her or its own attorney’s fees
and expenses.

(d) Governing Law. This Agreement shall be interpreted in accordance with the
substantive laws of The Commonwealth of Massachusetts and without regard to any
conflict of laws provisions.

(e) Effect on Other Agreements; Modification. This Agreement constitutes the
entire agreement between the Executive and the Company with respect to the
subject matter of this Agreement. This Agreement may be modified only in a
writing signed by both parties.

(f) Execution. This Agreement may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, and all such
counterparts together shall constitute but one and the same instrument.

confidential



--------------------------------------------------------------------------------

confidential

(g) Term of Agreement. This Agreement shall be effective upon the date first
written above and shall remain in effect at all times during the Executive’s
employment with the Company, unless expressly amended or superseded in writing
by the parties hereto.

(h) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

To the Company:

The Talbots, Inc.

One Talbots Drive

Hingham, Massachusetts 02043

Attention: Senior Vice President/Human Resources

with a copy to:

The Talbots, Inc.

211 South Ridge Street

Rye Brook, New York 10573

Attn: General Counsel

To the Executive:

Deirdre FitzGerald

 

  7. Definitions.

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

(a) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) any material breach by the Executive of this Agreement or any other
agreement to which the Executive and the Company are both parties (which, if
capable of being cured, is not cured within 45 days following written notice
from the Company), (ii) any act or omission to act by the Executive which may
have a material and adverse effect on the Company’s business or on the
Executive’s ability to perform services for the Company, including, without
limitation, the commission of any crime involving moral turpitude or any felony,
or (iii) any material misconduct or material neglect of duties by the Executive
in connection with the business or affairs of the Company.

(b) “Code” shall have the meaning given that term in Section 1(g) hereof.

confidential



--------------------------------------------------------------------------------

confidential

(c) “Disability” shall mean the Executive’s inability, because of physical or
mental illness or injury, substantially to perform his or her duties of his or
her position as a result of physical incapacity for a continuous period of at
least six (6) months. Any dispute at to the Executive’s incapacitation shall be
resolved by an independent physician selected by the Company’s Board of
Directors and reasonably acceptable to the Executive or his or her legal
representative, whose determination shall be final and binding upon both the
Executive and the Company.

(d) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(e) “Good Reason” for termination by the Executive of the Executive’s employment
shall be a termination based on one or more of the following events occurring
without the Executive’s express written consent: (a) a substantial adverse
reduction in the Executive’s overall responsibilities as an executive, other
than during any period of illness or incapacity, such that the Executive no
longer has the title of, or serves as, a senior executive of the Company; (b) a
material reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time; or
(c) the Company’s requiring that the Executive’s principal place of business be
at an office located more than 35 miles from the site of the Executive’s then
principal place of business, except for relocation to the Company’s then
principal headquarters location or for required travel on the Company’s
business, including regular travel to and from the Company’s corporate
headquarters and its other locations; which, with respect to subsections
(a) through (c) above, is not remedied by the Company within 45 days of receipt
of written notice of such event delivered by the Executive to the Company;
provided, that the Executive may only exercise his or her right to terminate
employment for Good Reason within the 90 day period immediately following the
occurrence of any of the events described in subsections (a) through (c) above.
Notwithstanding the foregoing, a reduction in duties due to the hiring or
assignment of a person or persons to fulfill duties previously held by the
former Executive Vice President, General Merchandise Manager or other
organizational changes within the merchandising division of the Company, shall
not constitute Good Reason for purposes of subsection (a) above.

(f) “Qualified Termination” shall mean the Executive’s employment by the Company
is terminated, (i) by the Executive for Good Reason or (ii) by the Company for
any reason other than for Cause, death, Disability, or retirement at or after
age 65.

(g) “Quiet Period” shall have the meaning given that term in Section 1(e)
hereof.

(h) “Retirement Plans” shall have the meaning given that term in Section 1(d)
hereof.

(i) “Severance Benefits” shall have the meaning given that term in Section 1(a)
hereof.

(j) “Severance Payment” shall have the meaning given that term in Section 1(b)
hereof.

confidential



--------------------------------------------------------------------------------

confidential

(k) “Severance Period” shall have the meaning given that term in Section 1
(b) hereof.

(I) “Termination Date” shall mean the date that the Executive’s employment with
the Company terminates for any reason or no reason.

[signature page follows]

confidential



--------------------------------------------------------------------------------

confidential

IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
date first above written.

 

THE TALBOTS, INC. By:  

/s/ Ruthanne Russell

  Duly Authorized

 

EXECUTIVE

/s/ Deirdre FitzGerald

Deirdre FitzGerald Senior Vice President, Merchandising Apparel

confidential



--------------------------------------------------------------------------------

THE TALBOTS, INC.

CHANGE IN CONTROL AGREEMENT

Deirdre FitzGerald

Executive Vice President, General Merchandise Manager

c/o The Talbots, Inc.

One Talbots Drive

Hingham, Massachusetts 02043

Dear Deirdre:

This agreement (the “Agreement”) reflects our mutual understanding regarding
payments to be made to, and benefits to be received by, you in the event your
employment with The Talbots, Inc., a Delaware corporation (including its
subsidiaries, the “Company”), is terminated by the Company within twelve
(12) months following a Change in Control. This Agreement shall become effective
as of March 19, 2012. The capitalized termed used in this Agreement that are not
otherwise defined herein shall have the meanings given to such terms in Appendix
A hereto, incorporated herein by this reference and hereby made a part hereof.

1. Termination after Change In Control. In the event that the Company terminates
your employment Without Cause within twelve (12) months after the occurrence of
a Change in Control, then the following shall occur:

 

  •  

The Company shall pay to you on the effective date of such termination:
(i) salary for services rendered up to and including the date of termination,
(ii) any and all compensation to which you may be entitled as of the date of
termination pursuant to The Talbots, Inc. 2003 Executive Stock Based Incentive
Plan (the “Plan”) or any other compensation or benefit plan to the extent
permitted by such plans, and (iii) reimbursement for outstanding ordinary and
reasonable expenses incurred by you in connection with the performance of your
duties for the Company up to and including the date on which your employment is
terminated;

 

  •  

The Company shall pay to you, within thirty (30) days after the effective date
of such termination, subject to Section 3(c) below, an amount of severance pay
equal to one times the sum of:

 

  •  

your annual base salary at the rate in effect on the date of such termination,
and

 

  •  

your “target” annual cash incentive bonus as then established for you and
determined in accordance with the applicable annual cash incentive bonus
arrangement in place from time to time (provided that the target annual cash
incentive bonus shall be no less than 50% of your annual base salary).

You shall continue to participate, on the same terms and conditions, in any
benefit programs of the Company in which you participated immediately prior to
such termination (including, without limitation, as applicable, any disability
insurance benefit program, any medical insurance program, and dental insurance
program, and any life insurance program) from the time of such termination until
the earlier of: (i) the end of the one (1) year period beginning from the
effective date of the termination of



--------------------------------------------------------------------------------

your employment, or (ii) such time as you are eligible to be covered by a
comparable program of a subsequent employer. You hereby agree to notify the
Company promptly if and when you begin employment with another employer and if
and when you become eligible to participate in any pension or other benefit
plans, programs or arrangements of another employer.

2. Assignment. None of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder.
This Agreement and all of the provisions hereof shall be binding upon, and inure
to the benefit of, the parties hereto, and their successors (including
successors by merger, consolidation or similar transactions), permitted assigns,
executors, administrators, personal representatives, heirs and distributees.

3. Miscellaneous.

(a) Entire Agreement. This Agreement contains the entire understanding between
and among the parties hereto with respect to the subject matter hereof and
supersedes any prior or contemporaneous understandings and agreements, written
or oral, between us respecting such subject matter; provided, however, that this
Agreement shall not be construed to impair or otherwise adversely affect the
grant of any Award (as such term is defined in the Plan) made to you under the
Plan or the related grant agreements, the Severance Agreement, effective as of
October 17, 2010, between the Company and you, or the Offer Letter, dated as of
March 7, 2011, between the Company and you, and all of which remain in full
force and effect. For as long as this Agreement is in effect, to the degree
there is any conflict between the severance payments and benefit provisions to
which you are then entitled under this Agreement and those of any other written
agreement which continues to be in effect between the Company and you, such
conflict shall be resolved by the Company in good faith by affording you the
more favorable severance payments and benefits contained in any such agreement.
Notwithstanding the foregoing, nothing herein relieves you from the obligation
to comply with the restrictive covenants of all such agreements or from the
consequences of noncompliance therewith regardless under which agreement the
severance payments and severance benefits may be deemed to have been made.
Furthermore, for purposes of clarification only, if you receive severance pay
and benefits under one agreement, you shall not be entitled to severance pay or
benefits under any other agreement, plan or arrangement.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts made and to be wholly performed in that state.

(c) Timing for Payment; Section 409A Restrictions. Notwithstanding anything in
this Agreement to the contrary, it is the intention of the parties that this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and any regulations or other guidance issued thereunder,
and this Agreement and the payments of any benefits hereunder will be operated
and administered accordingly. Specifically, but not by limitation, you agree
that if, at the time of termination of employment, you are considered to be a
specified employee, as defined in Section 409A of the Code (as determined as of
December 31 preceding your termination of employment, unless your termination of

 

2



--------------------------------------------------------------------------------

employment occurs prior to April 1, in which case the determination will be made
as of the second preceding December 31), then some or all of such payments to be
made under this Agreement as a result of your termination of employment will be
deferred until the first business day following the date that is 6 months
following such termination of employment, if and to the extent the delay in such
payments is necessary in order to comply with the requirements of Section 409A
of the Code, except to the extent such payments are exempt from Section 409A of
the Code by virtue of the short-term deferral rule under Treas. Reg. Sec.
1.409A-1(b)(4) and/or the severance pay exception under Treas. Reg. Sec.
1.409A-1(b)(9)(iii). Upon expiration of such 6 month period (or, if earlier,
your death), any payments so withheld hereunder from you hereunder will be
distributed to you, with a payment of interest thereon credited at a rate of
prime plus 1% (with such prime rate to be determined as of the actual payment
date). Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges that, for purposes of Section 409A of the Code, each and
every payment made under this Agreement shall be deemed a separate payment and
not a series of payments. Further, it is acknowledged that references to
“termination of employment” and similar terms used in this Agreement or any
other written agreement between the Company and you are intended to refer to
“separation from service” within the meaning of Section 409A of the Code to the
extent necessary to comply with Section 409A of the Code.

It is the intention of the parties that in the event of your termination of
employment following a Change in Control which triggers payment under this
Agreement but under circumstances in which that Change in Control event does not
qualify as a “Change in Control” as defined under Section 409A of the Code, the
cash severance payment amount payable to you under this Agreement is to be paid,
if and only to the extent necessary to satisfy the requirements of Section 409A
of the Code, over a severance payment period in equal installments in accordance
with usual payroll practices, sufficient to satisfy Section 409A of the Code.

In the event that any severance payment is determined to be payable to you under
this Agreement or any other written agreement between the Company and you and
such payment is conditioned upon your executing (and not thereafter revoking) a
release of claims, and if the period during which you are entitled to consider
the general release (and to revoke the release, if applicable) spans two
calendar years, then any payment or installments of any such severance payment
that otherwise would have been payable during the first calendar year will in no
case be made until the later of (i) the end of the revocation period (assuming
that you do not revoke), or (ii) the first business day of the second calendar
year (regardless of whether you used the full time period allowed for
consideration), all as required for purposes of Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein or elsewhere, you acknowledge
that the Company shall not be liable to any person for reimbursement of any
sanctions or penalties that may be imposed upon any employee or former employee
under Section 409A of the Code or the regulations or other guidance issued
thereunder in connection with this Agreement or any other written agreement
between the Company and you or other compensatory or benefit plan or arrangement
of the Company, as currently in effect or hereafter amended.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign, date and return to The Talbots, Inc. the enclosed copy of this letter
which will then constitute our binding agreement on the subject.

 

Sincerely, THE TALBOTS, INC. By:  

/s/ Kyle S. Polischuk

  Kyle S. Polischuk   Vice President, Human Resources

 

Executive:

/s/ Deirdre FitzGerald

Name:   Deirdre FitzGerald Title:   Executive Vice President, General
Merchandise Manager Date:   April 10, 2012

 

4



--------------------------------------------------------------------------------

Appendix A

Definitions. As used in the Change in Control Agreement.

“Change in Control” shall mean (i) the acquisition (including as a result of a
merger) by any “person” (as such term is used in Sections 3(a)(9), 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or persons “acting in concert” (which for purposes of this Agreement shall
include two (2) or more persons voting together on a consistent basis pursuant
to an agreement or understanding between them to act in concert and/or as a
“group” within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange
Act), other than the Company or any of its subsidiaries, and other than AEON
(U.S.A.), Inc. or any of its subsidiaries or “affiliates” (as such term is
defined in Rule 12b-2 under the Exchange Act) (collectively, an “Acquiring
Person”), of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 25 percent of the combined voting power of the then outstanding
securities of the Company entitled to then vote generally in the election of
directors of the Company, and no other stockholder is the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of a percentage of such securities higher than that held by the
Acquiring Person; or (ii) individuals, who, as of the effective date of this
Agreement (the “Effective Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided
that any individual becoming a director subsequent to the Effective Date, whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding as a member of the Incumbent Board, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) and further excluding any individual who is an “affiliate”,
“associate” (as such terms are defined in Rule 12b-2 under the Exchange Act) or
designee of an Acquiring Person having or proposing to acquire beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 10 percent of
the combined voting power of the then outstanding securities of the Company
entitled to then vote generally in the election of directors of the Company.

“Without Cause” shall mean termination by Talbots of your employment as a result
of an event or condition other than (i) your death, (ii) your inability
substantially to perform your employment duties as a result of physical or
mental illness or injury for a continuous period of at least six months (any
dispute as to your incapacities shall be resolved by an independent physician
reasonably acceptable to you or your legal representative and the Company’s
Board of Directors, whose determination shall be final and binding upon you and
the Company), (iii) any material breach by you of this Agreement or any other
agreement to which you and the Company are both parties (which is not cured
within 45 days following written notice from the Company), (iv) any act or
omission to act by you which may have a material and adverse effect on the
Company’s business or on your ability to perform services for the Company,
including, without limitation, the commission of any crime involving moral
turpitude or any felony, or (v) any material misconduct or material neglect of
duties by you in connection with the business or affairs of the Company.

 

5